—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered March 14,1997, convicting him of criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*492The defendant’s contention that he did not effectively waive his right to appeal must be rejected. The minutes of the plea allocution demonstrated a knowing, voluntary, and intelligent waiver of his right to appeal from all aspects of his judgment of conviction, including the denial of those branches of his omnibus motion which were to suppress physical evidence, statements, and photographs obtained upon his arrest (see, People v Allen, 82 NY2d 761, 763; People v McCormick, 255 AD2d 339; People v Stater, 248 AD2d 569; cf., People v Woody, 240 AD2d 770).
In light of this determination, we need not reach the defendant’s remaining contention. Bracken, J. P., Thompson, Goldstein and Florio, JJ., concur.